internal_revenue_service number release date index number ----------------------------------------------------- ----------------- ---------------------------------------- ---------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number ---------------------- refer reply to cc corp plr-133995-13 date date parent -------------------------------------------------------------------- ------------------------------------------------------------ -------------------- sub ----------------------------------------------------------------------- ------------------------------------------------------------ -------------------------------------------------------------- sub ----------------------------------------------------------------------- ------------------------------------------------------------ ---------------------------------------------------------------------- sub -------------------------------------------------------------------- ------------------------------------------------------------ -------------------------------------------------------------- sub ---------------------------------------------------------------------------------------- ------------------------------------------------------------ ------------------ business a ---------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- business b ------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- year x ------- -- plr-133995-13 y z ---- -- dear -------------- this letter responds to your representative's letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction additional information was submitted by letters dated date and date the material information submitted for consideration is summarized below summary of facts parent a publicly traded corporation is the common parent of an affiliated_group_of_corporations that has elected to file a consolidated federal_income_tax return the parent group that includes both life_insurance_companies and nonlife insurance_companies the parent group is engaged in business a parent owns all of the stock of sub sub owns all of the stock of sub and sub sub currently is disregarded as an entity separate and apart from its owner for federal_income_tax purposes under sec_301_7701-3 of the procedure and administrative regulations sub and sub are members of the parent group sub and sub each are primarily engaged in business b sub and sub are also engaged in the structured_settlement business in a structured_settlement transaction an assignee i assumes qualified assignments of personal injury liabilities within the meaning of sec_130 of the internal_revenue_code and ii purchases and holds annuity_contracts that constitute qualified funding assets within the meaning of sec_130 prior to the year transaction defined below sub and sub a former direct subsidiary of sub assumed qualified assignments of personal injury liabilities within the meaning of sec_130 and purchased annuity_contracts generally from each other to hold as qualified funding assets within the meaning of sec_130 in year in an effort to reduce costs and to simplify the parent group structure i sub and sub transferred to sub the qualified_assignment obligations the ownership of the related annuities held as qualified funding assets and cash in the approximate amount of a customary per-contract assignment company fee in exchange for constructive sub stock and the assumption_of_liabilities under such qualified assignments and ii sub then merged into sub with sub surviving the year transaction prior to initiating the year transaction parent received rulings with respect to the transaction plr-133995-13 as part of the year transaction claimants were asked to consent to a novation ie to agree that sub could be substituted for sub or depending on which entity originally assumed the particular qualified_assignment as the primary obligor on the qualified_assignment sub guaranteed that payments would be made to claimants in accordance with the terms of their qualified assignments most claimants consented to a novation but a minority objected to the novation the year objectors sub on its own behalf and as successor to sub 2’s obligations after the merger remained liable to the year objectors less than x of the reserves for the qualified funding assets is attributable to the year objectors currently sub is required to make periodic_payments to claimants under the qualified_assignment obligations assumed in the year transaction these payments are financed by the annuity_contracts sub acquired in the year transaction in all cases sub the issuer of the annuities held by sub directly pays the claimants so that sub does not actually receive the annuity payments and issue its own payments as part of a proposed entity consolidation plan sub will merge with and into sub however if sub were to merge into sub without any further adjustments of the structured settlements the annuity_contracts between sub and sub would be terminated by operation of law because the holder and issuer of the annuity_contracts would become a single company accordingly the taxpayer proposes the transaction described below the proposed transaction taxpayer represents that the proposed transaction was not contemplated when the qualified assignments were made to sub and sub or at the time of the year transaction taxpayer further represents that prior to the proposed transaction sub will elect to be treated as a corporation for federal tax purposes and thereafter will be a member of the parent group proposed transaction the steps of the proposed transaction are as follows i sub will send written notices to the claimants of the qualified_assignment obligations except the year objectors each notice will indicate that the qualified_assignment obligation owed to the claimant by sub will be transferred to sub unless the claimant objects within days the consent period sub will replace sub as obligor on the qualified_assignment obligation ie the qualified_assignment obligation will be novated and as described in step v below sub will guarantee that payments will be made to claimants in accordance with the terms of their qualified assignments ii for all claimants sub will transfer to sub and sub will expressly assume the qualified_assignment obligations the ownership of the related annuity_contracts held as qualified funding assets and cash in the approximate amount of a customary per- contract assignment fee in constructive exchange for sub stock and the assumption_of_liabilities under such qualified_assignment obligations regulatory approval of the transfers will be obtained to the extent required plr-133995-13 iii for those claimants that do not object within the consent period the transfers will result in a novation ie sub will replace sub as obligor on each novated qualified_assignment obligation for those claimants that object within the 30-day period and for the year objectors there will be no novation when there is no novation sub as sub 3’s successor following the merger described in step v will continue to be liable for the qualified_assignment obligations in all cases consistent with current practice payments to claimants will continue to be transmitted by sub identified as the payor iv after the transfers of the qualified_assignment obligations annuity_contracts and cash described in step sub will merge into sub the merger with sub surviving v pursuant to board resolution sub will guarantee that payments will be made to claimants in accordance with the terms of their qualified assignments as in effect immediately prior to the year transaction any objections of claimants to the assignment of the qualified_assignment obligations are likely to precede the close of the consent period however it is possible that there might be errors in the notice procedure and that a small number of claimants might make valid objections after the close of the consent period if such valid objections are made any novations relating to such valid post-consent period objectors would be treated as void ab initio representations the following representations have been made in connection with the proposed transaction a the merger will qualify as a statutory merger and therefore a reorganization under sec_368 b no stock_or_securities will be issued for services rendered to or for the benefit of sub in connection with the proposed transaction and no stock_or_securities will be issued for indebtedness of sub that is not evidenced by a security or for interest on indebtedness of sub which accrued on or after the beginning of the holding_period of sub for the debt c no stock will be transferred to sub d sub has not accumulated receivables or made extraordinary payments of payables in anticipation of the proposed transaction plr-133995-13 e sub will report items if any that but for the transfer would have resulted in income_or_deduction to sub in a period subsequent to the transfer and such items will constitute income or deductions to sub when received or paid_by it the proceeds received in collection of the income items will be included as ordinary_income in computing the taxable_income of sub f the transfer of assets to sub is not the result of the solicitation by a promoter broker or investment house g sub will not retain any rights in the property transferred to sub in connection with the proposed transaction h the increase in the value of the sub stock as a result of any transfer of accounts_receivable if any will be equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts i the adjusted_basis of the assets to be transferred by sub to sub will be equal to or exceed the sum of the liabilities to be assumed by sub within the meaning of sec_357 for purposes of determining whether the adjusted_basis of the transferred assets equals or exceeds the sum of the liabilities assumed by sub liabilities described in sec_357 are not taken into account j the fair_market_value of the assets to be transferred by sub to sub will exceed the sum of the liabilities to be assumed by sub within the meaning of sec_357 k the liabilities of sub to be assumed by sub within the meaning of sec_357 were incurred in the ordinary course of business and are associated with the assets to be transferred l there is no indebtedness between sub and sub and there will be no indebtedness created in favor of sub as a result of the proposed transaction m the transfers and exchanges pursuant to the proposed transaction will occur under a plan agreed upon before the proposed transaction in which the rights of the parties are defined n all exchanges will occur on approximately the same date o there is no plan or intention on the part of sub to redeem or otherwise reacquire any stock constructively issued in the proposed transaction p taking into account any issuance of additional shares of sub stock any issuance of stock for services the exercise of any sub stock_rights warrants or subscriptions plr-133995-13 a public offering of sub stock and the sale exchange transfer by gift or other_disposition of any of the stock of sub constructively to be received in the exchange sub will be in control of sub within the meaning of sec_368 immediately_after_the_exchange q although no sub stock will actually be issued sub will receive constructive stock of sub approximately equal to the fair_market_value of the net assets transferred to sub less any liabilities assumed by sub within the meaning of sec_357 r sub will remain in existence and will retain and use the property transferred to it in a trade_or_business s there is no plan or intention by sub to dispose_of the transferred property other than in the normal course of business operations t each of the parties to the transaction will pay its own expenses if any incurred in connection with the proposed transaction u sub will not be an investment_company within the meaning of sec_351 and sec_1_351-1 of the income_tax regulations v sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of sub w sub will not be a personal_service_corporation within the meaning of sec_269a x the aggregate fair_market_value of the assets contributed by sub to sub will exceed such assets’ aggregate bases immediately after the proposed transaction y the fair_market_value of the assets of sub will exceed the amount of its liabilities immediately after the proposed transaction z the obligations originally assumed by sub and sub from defendants in lawsuits to pay liabilities to personal injury claimants were received by sub and sub in qualified assignments under sec_130 aa the annuity_contracts issued by sub and held by sub to fund its obligations under qualified assignments met the requirements for qualified funding assets under sec_130 when originally issued by sub to sub or by sub to sub and their terms have not been modified plr-133995-13 bb all terms and conditions of the obligations and qualified assignments originally entered into by sub and sub and all annuity_contracts issued as qualified funding assets with respect to those obligations and qualified assignments issued by sub will be the same both before and after the proposed transaction cc no member of the parent group is subject_to reporting obligations under sec_6041 with respect to payments made to personal injury claimants on the qualified assignments because such claimants are eligible to exclude the damages under sec_104 dd sub will guarantee that payments will be made to claimants in accordance with the terms of their qualified assignments as in effect before the proposed transaction ee the structured_settlement business is less than y of sub 1’s total business and less than z of sub 3’s total business as measured by statutory_reserves rulings based solely on the information submitted and the representations set forth above we rule as follows no gain_or_loss will be recognized by sub on the transfer of assets to sub in constructive exchange for sub stock and the assumption within the meaning of sec_357 by sub of liabilities associated with the structured settlements sec_351 and sec_357 no income gain_or_loss will be recognized by sub on the receipt of assets in exchange for the constructive receipt of its stock sec_1032 the basis of each asset received by sub will be the same as the basis of that asset in the hands of sub immediately before the transfer sec_362 the holding_period of each asset received by sub will include the period in which the asset was held by sub sec_1223 the basis of the sub stock constructively received by sub will be the same as the basis of the assets transferred by sub to sub decreased by the sum of the liabilities assumed by sub as determined under sec_357 sec_358 and d the holding_period of the sub stock constructively received by sub will include the period during which sub held the transferred assets provided the transferred assets were held by sub as capital assets on the date of the transfer sec_1223 plr-133995-13 arrangements between sub sub and the claimants that previously qualified under sec_130 will continue to qualify under sec_130 after the pre-merger transfers from sub to sub the proposed transaction will not subject sub sub or sub to information reporting under sec_6041 this conclusion is based on the determination that the proposed transaction will not affect the continued applicability of the sec_104 exclusion from the claimants' gross_income to the periodic_payments assuming that the exclusion applied before the proposed transaction we decline to rule on the status of the annuities under sec_72 sec_72 and sec_72 see revproc_2013_1 sec 2013_1_irb_1 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter section dollar_figure of revproc_2013_1 states in part that generally a letter_ruling will not be issued with respect to an issue that is clearly and adequately addressed by statute regulations decisions of a court revenue rulings revenue procedures notices or other authority published in the internal_revenue_bulletin the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination procedural matters this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this ruling letter plr-133995-13 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely mark j weiss mark j weiss reviewing attorney branch office of associate chief_counsel corporate
